Fourth Court of Appeals
                                         San Antonio, Texas
                                               December 6, 2019

                                             No. 04-19-00503-CV

     CHESAPEAKE EXPLORATION, L.L.C., Chesapeake Operating, L.L.C., Jamestown
                  Resources, L.L.C., and OOGC American LLC,
                                   Appellants

                                                         v.

                                   7K INVESTMENTS, LTD., ET AL,
                                            Appellees

                    From the 218th Judicial District Court, La Salle County, Texas
                                 Trial Court No. 16-03-00030-CVL
                           Honorable John D. Gabriel, Jr., Judge Presiding


                                                 ORDER
        Ms. Leticia Escamilla is the court reporter responsible for preparing the portion of the
reporter’s record in this appeal from the jury trial in the 218th Judicial District Court in LaSalle
County, Texas. The reporter’s record was originally due to be filed in this appeal on August 23,
2019. Pursuant to an order from this court dated October 1, 2019, Ms. Escamilla was ordered to
complete the reporter’s records that were pending in five appeals in a specific order.

        By order dated October 16, 2019, Ms. Escamilla was ordered to file her portion of the
reporter’s record in this appeal no later than thirty days after the date the reporter’s record was
filed in appeal number 04-19-00543-CV. The reporter’s record was filed in appeal number 04-
19-00543-CV on November 1, 2019,1 making the reporter’s record due in this appeal on
December 2, 2019. This court’s order instructed Ms. Escamilla that if she was unable to
complete the reporter’s record by the stated deadline, she was ordered to file a notification of late
record stating the number of pages of the reporter’s record filed to date, the number of pages
outstanding, the number of pages Ms. Escamilla anticipates she will be able to complete each
day, and an estimated date on which the complete reporter’s record will be filed.




1
 This deadline was imposed by a court order stating that if the record was not filed by that date Ms. Escamilla
would be ordered to appear before the court and show cause why she should not be held in contempt of court.
        Pending before the court is the notification of late record filed by Ms. Escamilla on
December 3, 2019. The letter states the record is approximately 1,275 – 1,325 pages, and
portions of the record have been completed but no volumes have been filed to date. The letter
states one volume will be filed on December 4, 2019, and a second volume will be filed on
December 9, 2019. Ms. Escamilla represents in the letter that she will be able to complete 90
pages of the record each day and states she anticipates filing the complete record by December
24, 2019.

         Based on the foregoing representations by Ms. Escamilla, her request for an additional
extension of time is GRANTED. Ms. Escamilla is ORDERED to work exclusively on the
reporter’s record for this appeal until the complete reporter’s record is filed. Ms. Escamilla is
FURTHER ORDERED to file a work log detailing her daily work on the reporter’s record every
Monday until the complete reporter’s record is filed. Ms. Escamilla is FURTHER ORDERED to
file the volumes of the reporter’s record as they are completed.

        Ms. Escamilla is ORDERED to file the complete reporter’s record in this appeal by
December 24, 2019. If Ms. Escamilla fails to timely comply with this order, she will be ordered
to appear before this court and show cause why she should not be held in contempt of
court. The clerk of this court shall cause a copy of this order to be served on Ms. Escamilla by
certified mail, return receipt requested, or give other personal notice of this order with proof of
delivery.




                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of December, 2019.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court